department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division uil no may legend et ep rat company m00 cecceeeeeececeeseeseeseseersaecasessseseeseessees amoune o cc ececcccsesesesecsscceensesseresusaeuevensneasassseasens dear this is in response to a letter dated date as supplemented by correspondence dated date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf you submitted the following facts and representations in connection with your request in into roth_ira u which was also with company m taxpayer a maintained an individual_retirement_arrangement ira t described in sec_408 of the internal_revenue_code the code with company m taxpayer a converted ira t taxpayer a’s and taxpayer b's modified_adjusted_gross_income as reflected on their federal_income_tax return for the year was less than the dollar_figure limitation in code sec_408a on date taxpayer a's and taxpayer b’s return was selected for examination by the internal_revenue_service the service’ and on date the taxpayers were notified of proposed changes to their return these changes would result in an increase in their modified_adjusted_gross_income for cause them to be ineligible to convert traditional_ira t to a roth_ira the final amount of the adjustments to their return and resulting tax_liability taxpayer a and taxpayer b would like to ascertain whether roth_ira u may be converted back to a traditional_ira and thereby be excluded from gross_income for to an amount that exceeded the dollar_figure limitation which would in determining taxpayer a timely filed a joint federal_income_tax return with his spouse taxpayer b for calendar_year the amount converted from ira t was amount o which was signed by their professional advisor taxpayer a was unaware of the failed roth conversion and the need to recharacterize roth_ira u until date when he spoke with a representative from the service therefore taxpayer a missed the deadlines provided in announcement r b date and announcement 1999_44_irb_555 date which would have allowed taxpayer a to recharacterize the failed roth conversion until date accordingly based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period not to exceed sixty days from the date of this ruling letter to recharacterize roth_ira u back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year section 408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional ra to a roth_ira -announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer a was not eligible to convert his traditional_ira into a roth_ira since the combined modified_adjusted_gross_income of taxpayer a and his spouse taxpayer b exceeded dollar_figure for the year of the conversion taxpayer a timely filed a joint professional advisor thus he was eligible for relief under announcements and however he missed the deadlines provided under these announcements because he was unaware that he was ineligible for the roth_ira_conversion or of the need to recharacterize until the year therefore it is necessary to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the regulations federal_income_tax return which was signed by his although taxpayer a was ineligible for the roth_ira_conversion he was unaware of his ineligibility or the need to recharacterize until the year when a service representative proposed certain adjustments to taxpayer a’s and taxpayer b’s return which would cause their modified_adjusted_gross_income for exceed the dollar_figure limitation taxpayer a and taxpayer b then requested relief from the service which wouid allow them to recharacterize roth_ira u back to a traditional_ira pursuant to announcements and thus taxpayer a satisfies the requirements of clauses iii and v of sec_301_9100-3 of the regulations accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize his roth_ira u back to a traditional_ira to this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited as precedent should you have any concerns regarding this ruling please contact sincerely yours cote o jett carlton a watkins manager employee_plans technical group cc enclosures deleted copy of letter notice
